Title: To Thomas Jefferson from John Bird, 10 September 1808
From: Bird, John
To: Jefferson, Thomas


                  
                     Sir, 
                     New Castle 10th. Septemr 1808
                  
                  Agreeably to the resolution of our Democratic republican friends in this quarter, I do myself the pleasure to inclose you two copies of certain resolutions unanimously adopted at a red Lion meeting on the 3. Curt. 
                  Wishing you the full enjoyment of uninterupted health, I am very Respectfully, your Hb Sert.
                  
                     John Bird 
                     
                  
               